Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 25, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145316(30)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 145316
                                                                    COA: 306256
                                                                    Wayne CC: 06-006726-FC
  MICHAEL TERRENCE CANNON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 29,
  2013 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 25, 2013
         h0617
                                                                               Clerk